 Case 3:17-cv-01195-G-BH Document 13 Filed 05/05/20           Page 1 of 1 PageID 118



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

CHRISTOPHER BURTON,                        )
    #16027515,                             )
                                           )
             Plaintiff,                    )
vs.                                        )   No. 3:17-CV-1195-G-BH
                                           )
JENNIFER RUSSELL BURTON,                   )
                                           )
             Defendant.                    )   Referred to U.S. Magistrate Judge

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the

undersigned District Judge is of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions

of the Court. By separate judgement, the plaintiff’s claims will be dismissed for lack

of subject matter jurisdiction.

      SO ORDERED.

May 5, 2020.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
